UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-1679



CHARLES EDWARD LEE ROGERS,

                                              Plaintiff - Appellant,

          versus


WALTER M. ROGERS, JR.; RONALD       A.   ROGERS;
ROGERS BROTHERS, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-121-A)


Submitted:   September 25, 1997            Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward Lee Rogers, Appellant Pro Se. H. Jan Roltsch-Anoll,
COMPTON & DULING, Woodbridge, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing, for

lack of subject matter jurisdiction, his motion for declaratory

judgment. Our review of the record and the district court's opinion

discloses no reversible error. Accordingly, we affirm on the rea-

soning of the district court. Rogers v. Rogers, No. CA-97-121-A
(E.D. Va. Apr. 18, 1997). The Appellees' motion for sanctions is

hereby denied. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2